944 So.2d 1262 (2006)
In re Justice of the Peace Justin L. CONNER.
No. 2005-O-1648.
Supreme Court of Louisiana.
December 13, 2006.

ORDER
Considering the Motion for Dissolution of Interim Disqualification filed by Justice of the Peace Justin L. Conner, District 1, Concordia Parish, State of Louisiana, and the concurrence thereto filed by the Judiciary Commission of Louisiana,
IT IS ORDERED that the motion be and hereby is granted on the ground that the criminal charges against Justice of the Peace Conner have been dismissed. Pursuant to Supreme Court Rule XXIII, § 27(e), this court's order of July 7, 2005 interimly disqualifying Justice of the Peace Conner from exercising judicial functions be and hereby is dissolved.
This order shall be effective immediately.